18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Rodney CYRUS, a/k/a Victor Lawrence Barlow, Appellant.
No. 92-3152.
United States Court of Appeals, District of Columbia Circuit.
March 9, 1994.

Before:  EDWARDS, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed December 20, 1991, denying appellant's motion for a new trial, be affirmed substantially for the reasons stated therein.  The district court properly concluded that appellant's trial counsel was not ineffective in failing to argue that evidence should have been suppressed on the basis of an illegal seizure.  The circumstances of appellant's encounter with the police were not such that a reasonable person would not feel free to disregard the police presence and go about his business.   California v. Hodari D., 499 U.S. 621 (1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.